UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 24, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-23314 TRACTOR SUPPLY COMPANY (Exact Name of Registrant as Specified in Its Charter) Delaware 13-3139732 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 200 Powell Place, Brentwood, Tennessee (Address of Principal Executive Offices) (Zip Code) Not Applicable (615) 440-4000 (Former name, former address and former fiscal year, if changed since last report) (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESþNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESþNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer þ Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.) YES oNO þ Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding at October 22, 2011 Common Stock, $.008 par value Index TRACTOR SUPPLY COMPANY INDEX Page No. PART I. Financial Information 3 Item 1. Financial Statements 3 Consolidated Balance Sheets – September 24, 2011 (unaudited), December 25, 2010and September 25,2010 (unaudited) 3 Consolidated Statements of Income (unaudited) – For the Fiscal Three and Nine Months Ended September 24, 2011and September 25, 2010 4 Consolidated Statements of Cash Flows (unaudited) – For the Fiscal Nine Months Ended September 24, 2011and September 25, 2010 5 Notes to Unaudited Consolidated Financial Statements 6 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 PART II. Other Information 21 Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 22 Item 4. (Removed and Reserved) 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signature 23 Page 2 Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements TRACTOR SUPPLY COMPANY CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) September 24, December 25, September 25, ASSETS (Unaudited) (Unaudited) Current assets: Cash and cash equivalents $ $ $ Restricted cash Short-term investments Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation Goodwill Deferred income taxes Other assets Total assets $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ $ Accrued employee compensation Other accrued expenses Current portion of capital lease obligations 32 91 Income taxes payable Deferred income taxes Total current liabilities Capital lease obligations, less current maturities Deferred rent Other long-term liabilities Total liabilities Stockholders’ equity: Preferred stock, 40,000 shares authorized, $1.00 par value; no shares issued Common stock, 200,000,000 shares authorized at September 24, 2011, 100,000,000 shares authorized at December 25, 2010 and September 25, 2010; $.008 par value; 80,048,209 shares issued and 71,027,023 shares outstanding at September 24, 2011, 78,835,508 shares issued and72,775,862 shares outstanding at December 25, 2010 and78,483,814 shares issued and 72,797,968 shares outstanding at September 25, 2010 Additional paid-in capital Treasury stock – at cost, 9,021,186 shares at September 24, 2011, 6,059,646 shares at December 25, 2010 and 5,685,846 sharesat September 25, 2010 ) ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ $ The accompanying notes are an integral part of this statement. Page 3 Index TRACTOR SUPPLY COMPANY CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) For the fiscal three months ended For the fiscal nine months ended September 24, September 25, September 24, September 25, (Unaudited) (Unaudited) Net sales $ Cost of merchandise sold Gross margin Selling, general and administrative expenses Depreciation and amortization Operating income Interest expense, net 38 Income before income taxes Income tax expense Net income $ Net income per share – basic $ Net income per share – diluted $ Weighted average shares outstanding: Basic Diluted Dividends declared per common share outstanding $ The accompanying notes are an integral part of this statement. Page 4 Index TRACTOR SUPPLY COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the fiscal nine months ended September 24, September 25, (Unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operatingactivities: Depreciation and amortization Loss on disposal of property and equipment Stock compensation expense Deferred income taxes ) Change in assets and liabilities: Inventories ) ) Prepaid expenses and other current assets ) ) Accounts payable Accrued employee compensation Other accrued expenses ) Income taxes payable ) ) Other ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of property and equipment Restricted cash deposits ) Purchases of short-term investments ) Proceeds from sale of short-term investments Net cash used in investing activities ) ) Cash flows from financing activities: Excess tax benefit on stock option exercises Principal payments under capital lease obligations ) ) Restricted stock units withheld to satisfy tax obligations ) ) Repurchase of common stock ) ) Net proceeds from issuance of common stock Cash dividends paid to stockholders ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Income taxes Accruals for construction in progress ) The accompanying notes are an integral part of this statement. Page 5 Index TRACTOR SUPPLY COMPANY NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Basis of Presentation: The accompanying unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States and the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. These statements should be read in conjunction with our Annual Report on Form 10-K for the fiscal year ended December 25, 2010.The results of operations for the fiscal three-month and nine-month periods are not necessarily indicative of results for the full fiscal year. Our business is highly seasonal.Historically, our sales and profits have been the highest in the second and fourth fiscal quarters of each year due to the sale of seasonal products.Unseasonable weather, excessive precipitation, drought, and early or late frosts may also affect our sales.We believe, however, that the impact of extreme weather conditions is somewhat mitigated by the geographic dispersion of our stores. We experience our highest inventory and accounts payable balances during the first fiscal quarter of each year for purchases of seasonal products in anticipation of the spring selling season and again during the third fiscal quarter in anticipation of the winter selling season. Note 2 - Change in Accounting Method: As discussed in the fiscal 2010 Annual Report on Form 10-K, during fiscal 2010 and effective December 25, 2010, the Company elected to change its method of accounting for inventories from lower of cost, as determined by the LIFO method, or market, to lower of cost, as determined by the average cost method, or market.The Company believes the change was preferable as the average cost method better reflects the current value of inventory on the consolidated balance sheets, provides a better reflection of periodic income and improves comparability with our peers. The Company applied this change in method of inventory costing retrospectively to all prior periods presented in the 2010 Form 10-K and herein in accordance with accounting principles relating to accounting changes.Certain components of the Company’s financial statements affected by the change in costing methodology as originally reported under the LIFO method and as adjusted for the change to the average cost method are as follows (the as adjusted consolidated statement of income information for the three months ended September 25, 2010 was presented in the 2010 Form 10-K and therefore is not included in the disclosure below): For the fiscal nine months ended September 25, 2010 As Previously Reported Effect of Change As Adjusted Consolidated Statements of Income (in thousands, except share amounts) Net sales $ $ $ Gross margin ) Operating income ) Net income ) Net income per share Basic $ $ $ Diluted $ $ $ Page 6 Index September 25, 2010 As Previously Reported Effect of Change As Adjusted Consolidated Balance Sheets (in thousands) Inventories $ $ $ Prepaid expenses and other current assets Deferred income taxes (current asset) ) Total current assets Total assets Deferred income taxes (current liability) Total current liabilities Other long-term liabilities Total liabilities Retained earnings Total stockholders’ equity Totalliabilities andstockholders’ equity $ $ $ For the fiscal nine months ended September 25, 2010 As Previously Reported * Effect of Change As Adjusted Consolidated Statements of Cash Flows (in thousands) Net income $ $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Deferred income taxes ) Inventories ) 79 ) Income taxes payable ) ) ) Net cash provided by operating activities $ $ $ *As described in Note 3 - Reclassifications, certain other amounts in the previously issued consolidated statement of cash flows have been reclassified to conform to the fiscal 2011 presentation Note 3 – Reclassifications: Certain amounts in previously issued financial statements have been reclassified to conform to the fiscal 2011 presentation.The following changes affected our Consolidated Statement of Cash Flows for the fiscal nine months ended September 25, 2010.Amounts related to accrued employee compensation ($7.3million at September 25, 2010) have been reclassified from other accrued expenses to accrued employee compensation.Amounts related to income taxes payable ($7.8 million at September 25, 2010) have been reclassified from prepaid expenses and other current assets to income taxes payable.Also, marketing support funds receivable due from vendors previously classified in prepaid expenses and other current assets has been reclassified to reduce accounts payable ($11.6 million at December 26, 2009). Note 4 – Restricted Cash: As of September 24, 2011, the Company’s restricted cash consisted of a $21.9 million time deposit held as collateral for a letter of credit for certain insurance policies through April 1, 2012. Note 5 – Short-term Investments: At December 25, 2010 and September 25, 2010, the Company’s short-term held-to-maturity investments consisted of a $15.9 million one-year U.S. Treasury note held as collateral for a letter of credit. This investment is stated at amortized cost, which approximates fair value. The note matured on May 11, 2011. We had no short-term investments at September 24, 2011. Page 7 Index Note 6 – Fair Value of Financial Instruments: Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (an exit price) in an orderly transaction between market participants on the measurement date. The Company uses a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value.These tiers include: Level 1, defined as observable inputs such as quoted prices in active markets; Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3, defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions. Financial Instruments Not Carried at Fair Value Our financial instruments consist of cash and cash equivalents, restricted cash, short-term investments, short-term receivables, trade payables and long-term debt instruments.The carrying values of cash and cash equivalents, restricted cash, short-term receivables and trade payables approximate current fair value.We had no borrowings under the revolving credit facility at September 24, 2011, December25, 2010 or September 25, 2010. Our short-term investment was classified as Level 1 as these types of investments trade with sufficient frequency and volume to enable us to obtain pricing information on an ongoing basis.The fair value at December 25, 2010 and September 25, 2010 was $15.9 million. Our one-year U.S. Treasury note matured on May 11, 2011. We had no short-term investments at September 24, 2011. Note 7 – Inventories: Inventories are stated at the lower of cost, as determined by the average cost method, or market.Inventory cost consists of the direct cost of merchandise including freight.Inventories are net of shrinkage, obsolescence, other valuation reserves and vendor allowances. Note 8 – Property and Equipment: Property and equipment is comprised as follows (in thousands): September 24, December 25, September 25, Land $ $ $ Buildings and improvements Furniture, fixtures and equipment Computer software and hardware Construction in progress Accumulated depreciation and amortization ) ) ) $ $ $ Note 9 – Share-Based Compensation: Share-based compensation includes stock options, restricted stock unit awards and certain transactions under our Employee Stock Purchase Plan (the “ESPP”).Share-based compensation expense is recognized based on grant date fair value of all options and restricted stock unit awards plus a discount on shares purchased by employees as a part of the ESPP.The discount under the ESPP represents the difference between the grant date market value and the employee’s purchase price.For the third quarters of fiscal 2011 and 2010, share-based compensation expense lowered pre-tax income by $3.7 million and $2.5 million, respectively, and $10.7 million and $8.8 million for the first nine months of fiscal 2011 and 2010, respectively. There were no significant modifications to our share-based compensation plans during the fiscal nine months ended September 24, 2011. Page 8 Index Stock Options Under our 2009 Stock Incentive Plan, options may be granted to officers, non-employee directors and other employees.The per share exercise price of options granted shall not be less than the fair market value of the stock on the date of grant and such options will expire no later than ten years from the date of grant.Vesting of options commences at various anniversary dates following the dates of grant. The fair value of each option grant is separately estimated for each vesting date.The fair value of each option is recognized as compensation expense ratably over the vesting period.We have estimated the fair value of all stock option awards as of the date of the grant by applying a Black-Scholes pricing valuation model.The application of this valuation model involves assumptions that are judgmental and highly sensitive in the determination of compensation expense. The following summarizes information concerning stock option grants during fiscal 2011 and 2010: Fiscal three months ended Fiscal nine months ended September 24, 2011 September 25, 2010 September 24, 2011 September 25, 2010 Stock options granted Weighted average exercise price $ Weighted average fair value per option $ The weighted average key assumptions used in determining the fair value of options granted in the three and nine months ended September 24, 2011 and September 25, 2010 are as follows: Fiscal three months ended Fiscal nine months ended September 24, 2011 September 25, 2010 September 24, 2011 September 25, 2010 Expected price volatility % Risk-free interest rate % Weighted average expected lives in years Forfeiture rate % Dividend yield % Forfeitures are estimated at the time of valuation and reduce expense ratably over the vesting period. This estimate is adjusted periodically based on the extent to which actual forfeitures differ, or are expected to differ, from the previous estimate. As of September 24, 2011, total unrecognized compensation expense related to non-vested stock options was approximately $12.7 million with a remaining weighted average expense recognition period of 1.3 years. Restricted Stock Units During the first nine months of 2011 and 2010, we granted 63,484 and 144,038 restricted stock units, respectively, which vest over an approximate three year term from the date of grant and had a weighted average grant date fair value per share of $53.23 and $26.96, respectively.As of September 24, 2011, total unrecognized compensation expense related to non-vested restricted stock units was approximately $5.3 million with a remaining weighted average expense recognition period of 1.5 years. For the majority of restricted stock units granted, the number of shares issued on the date the restricted stock units vest is net of the minimum statutory tax withholding requirements that we pay on behalf of our employees.During the first nine months of 2011 and 2010, we issued 62,859 and 82,202 shares as a result of vested restricted stock units, respectively.These amounts are net of 18,531 and 25,982 shares withheld to satisfy $1.0 million and $0.7 million of employees’ tax obligations for the first nine months of 2011 and 2010, respectively. Page 9 Index Employee Stock Purchase Plan The ESPP provides our employees the opportunity to purchase, through payroll deductions, shares of our common stock at a 15% discount.Pursuant to the terms of the ESPP, we issued 40,955 and 56,174 shares of our common stock during the first nine months of fiscal 2011 and 2010, respectively.Total stock compensation expense related to the ESPP was approximately $0.5 million and $0.3 million during the first nine months of 2011 and 2010, respectively.At September 24, 2011, there were 6,258,897 shares of common stock reserved for future issuance under the ESPP. Note 10 - Net Income Per Share: We present both basic and diluted earnings per share (“EPS”) on the face of the consolidated statements of income.Basic EPS is calculated as income available to common stockholders divided by the weighted average number of shares outstanding during the period.There were no participating securities other than common stock during the three and nine months ended September 24, 2011 and September25, 2010.Diluted EPS is calculated using the weighted average outstanding common shares and the treasury stock method for options and restricted stock units. Net income per share is calculated as follows (in thousands, except per share amounts): Fiscal three months ended September 24, 2011 Fiscal three months ended September 25, 2010 Income Shares Per Share Amount Income Shares Per ShareAmount Basic net income per share: Net income $ Diluted net income per share: Dilutive stock options and restricted stock units outstanding ) ) Net income $ Fiscal nine months ended September 24, 2011 Fiscal nine months ended September 25, 2010 Income Shares Per Share Amount Income Shares Per ShareAmount Basic net income per share: Net income $ Diluted net income per share: Dilutive stock options and restricted stock units outstanding ) ) Net income $ Options to purchase shares of common stock that were outstanding at the end of the respective periods, but were not included in the computation of diluted earnings per share because the effect of exercising such options would be antidilutive, were approximately 360,000 and 5,000 for the three months and 454,000 and 581,000 for the nine months ended September 24, 2011 and September25, 2010, respectively. Note 11 – Credit Agreement: Through October 23, 2011 we were party to a Senior Credit Facility (the “Credit Agreement”), which provides for borrowings up to $350 million (with sublimits of $75 million and $20 million for letters of credit and swingline loans, respectively).The Credit Agreement has an Increase Option for $150 million (subject to additional lender group commitments).The Credit Agreement is unsecured and matures in February 2012, with proceeds available to be used for working capital, capital expenditures, dividends, share repurchases and other matters. Page 10 Index At September 24, 2011, there were no outstanding borrowings under the Credit Agreement.There were $20.6 million outstanding letters of credit as of September 24, 2011.Borrowings bear interest at either the bank’s base rate or LIBOR plus an additional amount ranging from 0.35% to 0.90% per annum, adjusted quarterly based on our leverage ratio (0.40% at September 24, 2011 and 0.50% at September 25, 2010).We are also required to pay quarterly in arrears, a commitment fee for unused capacity ranging from 0.06% to 0.18% per annum, adjusted quarterly based on our leverage ratio (0.08% at September 24, 2011 and 0.10% at September 25, 2010).The agreement requires quarterly compliance with respect to fixed charge coverage and leverage ratios.As of September 24, 2011, we were in compliance with all debt covenants. On October 24, 2011, we entered into a new Senior Credit Facility with largely the same lender group as under the Credit Agreement.The new Senior Credit Facility provides for borrowings up to $250 million (with sublimits of $250 million and $20 million for letters of credit and swingline loans, respectively).This agreement is unsecured and has a five-year term, with proceeds available to be used for working capital, capital expenditures, dividends, share repurchases and other matters.Borrowings will bear interest at either the agent’s base rate or LIBOR plus an additional amount ranging from 0.40% to 1.00% per annum, adjusted quarterly based on our performance (0.50% at October 24, 2011).We will also be required to pay a commitment fee ranging from 0.08% to 0.20% per annum for unused capacity (0.10% at October 24, 2011).This new agreement continues to require quarterly compliance with respect to fixed charge coverage and leverage ratios. Note 12 – Treasury Stock: On April 28, 2011, the Company’s Board of Directors authorized a $600 million increase to the existing share repurchase program, bringing the total amount authorized to date under the program to an aggregate of $1 billion, exclusive of any fees, commissions, or other expenses related to such repurchases, through April 2015. The repurchases may be made from time to time on the open market or in privately negotiated transactions.The timing and amount of any shares repurchased under the program will depend on a variety of factors, including price, corporate and regulatory requirements, capital availability, and other market conditions.Repurchased shares will be held in treasury.The program may be limited or terminated at any time without prior notice. We repurchased 805,040 and 230,100 shares under the share repurchase program for a total cost of $49.2 million and $9.2 million during the third quarters of 2011 and 2010, respectively. During the first nine months of 2011 and 2010 we repurchased 2,961,450 and 452,511 shares under the share repurchase program for a total cost of $172.1 million and $22.9 million, respectively.The treasury shares held at the time of our 2010 stock split were not adjusted.As of September 24, 2011, we had remaining authorization under the share repurchase program of $570.8 million exclusive of any fees, commissions, or other expenses. Note 13 – Dividends: During the first nine months of 2011, the Board of Directors declared the following dividends: Date Declared Dividend Amount Per Share Stockholders of Record Date Date Paid February 4, 2011 $ February 22, 2011 March 8, 2011 April 28, 2011 $ May 16, 2011 June 1, 2011 July 28, 2011 $ August 15, 2011 August 30, 2011 It is the present intention of the Board of Directors to continue to pay a quarterly cash dividend; however, the declaration and payment of future dividends will be determined by the Board of Directors in its sole discretion and will depend upon the earnings, financial condition, and capital needs of the Company, along with other factors which the Board of Directors deems relevant. Note 14 – Income Taxes: Our effective income tax rate decreased to 36.7% in the third quarter of 2011 compared to 37.0% for the third quarter of 2010.For the first nine months of 2011 our effective tax rate decreased to 36.6% compared to 37.0% for the first nine months of 2010.The reduction in the tax rate was largely due to higher federal tax credits compared to the prior year. The Company expects the full year effective tax rate will be approximately 36.6%. Page 11 Index Note 15 – Comprehensive Income: The Company’s comprehensive income is equal to net income for the third quarter and first nine months ended September 24, 2011 and September 25, 2010. Note 16 – Commitments and Contingencies: Construction Commitments At September 24, 2011, we had commitments related to construction projects for new stores totaling approximately $5.0 million and commitments to purchase four stores previously under lease for approximately $10.3 million. Letters of Credit At September 24, 2011, there were $20.6 million outstanding letters of credit under the Credit Agreement and an $19.9million outstanding letter of credit at a financial institution outside of the Credit Agreement which is collateralized by a time deposit classified as restricted cash. The letter of credit outside the Credit Agreement will automatically increase by $1.0 million in each of the next two quarters bringing the total outstanding letter of credit balance to $21.9 million. Litigation The Company received and responded to a Request for Information from the United States Environmental Protection Agency (“EPA”) relating to certain recreational vehicles and non-road spark ignition engines sold by the Company.In the first quarter of fiscal 2011, the Environmental Enforcement Section of the Department of Justice (“DOJ”), on behalf of the EPA, informed the Company that it believed the Company had violated the Clean Air Act by importing or causing the importation of certain engines not covered by certificates of conformity issued by the EPA, and that unless the DOJ and the Company were able to reach a settlement, the DOJ was prepared to commence a civil action. The Company is currently engaged in settlement discussions with the DOJ that would call for the payment of a civil penalty and certain injunctive relief.The engines were purchased by the Company pursuant to agreements with four vendors under which the vendors represented that their products complied with all applicable laws and regulations and under which the vendors agreed to indemnify the Company for any liabilities or costs relating to, among other matters, the noncompliance or alleged noncompliance of their products.The Company has notified these vendors of the EPA’s position and currently is working with these vendors to provide additional information to the DOJ and EPA regarding the alleged violations.The Company expects to be reimbursed by these vendors for any liabilities or costs relating to this matter.The Company does not expect the resolution of this matter to have a material adverse effect on its financial condition, results of operations or cash flows.We do not believe it is reasonably possible that a loss in excess of the amount accrued will be incurred. We are also involved in various litigation matters arising in the ordinary course of business.Management expects these matters will be resolved without material adverse effect on our consolidated financial position, results of operations or cash flows.We believe that any estimated loss related to such matters has been adequately provided in accrued liabilities to the extent probable and reasonably estimable. Note 17 – Segment Reporting: Tractor Supply Company has one reportable segment which is the retail sale of farm and ranch products.The Company manages the business on the basis of one operating segment.The following chart indicates the average percentage of sales represented by each of our major product categories for the three and nine months ended September 24, 2011 and September 25, 2010: Fiscal three months ended Fiscal nine months ended September 24, 2011 September 25, 2010 September 24, 2011 September 25, 2010 Product Category: Livestock and Pet 43
